, Py
CHARLOTTE, NC "UNDER SEAL.

 

 

 

se0 1H 2019 IN THE UNITED STATES DISTRICT COURT DEC 18 2019
aes FOR THE WESTERN DISTRICT OF NORTH CAROLINA
US DISTRICT court C CHARLOTTE DIVISION US DISTRICT COURT
WESTERN DISTRICT OF N WESTERN DISTRICT OF NC
) Docket No. 3:19-cr- 283 - FO ud
UNITED STATES OF AMERICA )
) BILL OF INDICTMENT
)
Vv. ) Violations:
) 18 U.S.C. §2
) 18 U.S.C. § 924
(1) GABRIEL MICHAEL QUISENBERRY, ) 21 U.S.C. § 841
(2) DAVID CLINTON CREASMAN II ) 21 U.S.C. § 846
)
) UNDER SEAL
THE GRAND JURY CHARGES:
COUNT ONE

(Drug Trafficking Conspiracy)

From in or about 2018 through the present, in Mecklenburg County, within the Western
District of North Carolina, and elsewhere, the defendants,

(1) GABRIEL MICHAEL QUISENBERRY,
(2) DAVID CLINTON CREASMAN II,

did knowingly and intentionally conspire and agree with other persons, known and unknown to
the Grand Jury, to possess with intent to distribute a controlled substance, that is, a mixture and
substance containing a detectable amount of marijuana, a Schedule I controlled substance, in
violation of Title 21, United States Code, Sections 841(a)(1) and 846.

Quantity of Marijuana Involved in the Conspiracy

It is further alleged that, with respect to the conspiracy offense charged in Count One,
a mixture and substance containing a detectable amount of marijuana, a Schedule I controlled
substance, are attributable to, and were reasonably foreseeable by defendant (1) Gabriel
Michael Quisenberry and defendant (2) David Clinton Creasman IJ. Accordingly, Title 21,
United States Code, Section 841(b)(1)(D) is applicable to them.

Case 3:19-cr-00383-FDW-DCK Document 3 Filed 12/18/19 Page 1 of 3

 
COUNT TWO
(Possession with Intent to Distribute Marijuana)

On or about April 03, 2018, in Mecklenburg County, within the Western District of North
Carolina, and elsewhere, the defendants, ,

(1) GABRIEL MICHAEL QUISENBERRY,
(2) DAVID CLINTON CREASMAN II,

did knowingly and intentionally possess with intent to distribute a controlled substance, that is, a
mixture and substance containing a detectable amount of marijuana, a Schedule I controlled
substance, in violation of Title 21, United States Code, Section 841(a)(1).

All in violation of Title 21, United States Code, Sections 841(a)(1), and 841(b)(1)(D).

COUNT THREE
(Possession of Firearm in Furtherance of a Drug Trafficking Crime)

On or about April 03, 2018, in Mecklenburg County, within the Western District of North
Carolina, and elsewhere, the defendants,

(1) GABRIEL MICHAEL QUISENBERRY,
(2) DAVID CLINTON CREASMAN II,

in furtherance of a drug trafficking crime, that is, conspiracy to possess with intent to distribute
marijuana, a violation of Title 21, United States Code, Sections 846 and 841, as charged in Count
One, and possession with intent to distribute marijuana, a violation of Title 21, United States
Code, Section 841, as charged in Count Two, for which the defendants may be prosecuted in a
court of the United States, did knowingly and unlawfully possess one or more firearms, and did
aid and abet the same, all in violation of Title 18, United States Code, Sections 924(c) and 2.

Case 3:19-cr-00383-FDW-DCK Document 3 Filed 12/18/19 Page 2 of 3

 
NOTICE OF FORFEITURE AND FINDING OF PROBABLE CAUSE
Notice is hereby given of 21 U.S.C. § 853, 18 U.S.C. § 924, and 28 U.S.C. § 2461(c). The
following property is subject to forfeiture in accordance with Section 853, 924, and/or 2461(c):

a. All property which constitutes or is derived from proceeds of the violations set
forth in this bill of indictment;
b. All property used or intended to be used in any manner or part to commit or
' facilitate such violations;
C. All firearms or ammunition involved or used in such violations; and

d. If, as set forth in 21 U.S.C. § 853(p), any property described in (a), (b), and (c)
cannot be located upon the exercise of due diligence, has been transferred or sold
to, or deposited with, a third party, has been placed beyond the jurisdiction of the
court, has been substantially diminished in value, or has been commingled with
other property which cannot be divided without difficulty, all other property of
the defendant/s to the extent of the value of the property described in (a), (b), (c).

The Grand Jury finds probable cause to believe that the following property seized during
the investigation on or about April 3, 2018 is subject to forfeiture on the grounds stated above:
One (1) Smith & Wesson MP15 rifle;

Two (2) rifle magazines;

Approximately fifty (50) rounds of rifle ammunition;
One (1) Taurus Millennium G2;

Eleven (11) rounds of 9mm Blazer ammunition;
One (1) Taurus pistol magazine;

One (1) Sig Sauer pistol;

One (1) .45 caliber pistol ammunition;

One (1) Sig Sauer pistol magazine;

One (1) Colt Lawman revolver;

One (1) Rossi revolver;

Five (5) rounds of Hornady ammunition;

One (1) Ruger SR9 pistol;

One (1) Ruger pistol magazine;

Approximately seven (7) rounds of ammunition;
One (1) Mossberg 88 shotgun;

One (1) Bushmaster AR-15; and

One (1) .25 caliber Derringer firearm.

mo tp oP Re rR Tr Ew mhoao eo SP

A TRUE BILL:

   

R. ANDREW MURRAY

UNITED STA ATTORNEY

SANJEEV BHASKER
ASSISTANT UNITED STATES ATTORNEY

Case 3:19-cr-00383-FDW-DCK Document 3 Filed 12/18/19 Page 3 of 3

 
